                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

TYRELL GREEN                                 :
                                             :        Case No. 2:21-cv-562
             Plaintiff,                      :
                                             :       CHIEF JUDGE ALGENON L. MARBLEY
      v.                                     :
                                             :       Magistrate Judge Chelsey M. Vascura
U.S. DEPARTMENT OF EDUCATION,                :
                                             :
             Defendant.                      :


                                     OPINION & ORDER

       On March 8, 2021, Magistrate Judge Vascura issued a Report and Recommendation

recommending that Plaintiff Tyrell Green’s action be dismissed for failure to assert any claim over

which this Court has subject-matter jurisdiction, and for failure to state a claim on which relief

may be granted. (ECF No. 3). Although the parties were advised of the right to file objections to

the Magistrate Judge’s Report and Recommendation, and of the consequences of failing to do so,

no objections have been filed. The Report and Recommendation is ADOPTED and AFFIRMED.

The action is hereby DISMISSED.

       IT IS SO ORDERED.


                                             ALGENON L. MARBLEY
                                             CHIEF UNITED STATES DISTRICT JUDGE
DATED: June 23, 2021
